Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 4-8, 10, 11, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Rakesh (Pub. No US 2020/0110666) in view of Bradshaw (Pub. No US 2018/0018191) in view of Savant (Pub. No US 20160274927) in further view of Chen (Pub. No. US 2020/0097556).
Claims 1, 7, 13, Rakesh teaches “a method for starting a virtual machine, comprising: generating a disk snapshot for a first piece of data on a virtual disk of a first virtual machine ([0027] As shown in FIG. 1, in some implementations, the server 101 can support a source hypervisor 102 and a destination hypervisor 105. The source hypervisor can host a guest VM 103 and have a backup application 1021 installed on the source hypervisor. The backup application can generate a backup 111 of the guest VM. The backup of the guest VM can be stored in storage 110 of the server. The backup of the guest VM may include a virtual disk 104 including data of the guest VM, configuration files of the guest VM, and metadata of the backup.); starting running a second virtual machine based on identifier information of the first virtual machine and address information of the disk snapshot, such that the first piece of data is copied to a virtual disk of the second virtual machine ([0031] In some implementations, the recover application 1051 is configured to create a new virtual disk 107 using the information indicating format of the virtual disk 104. To create the new virtual disk 107, in some implementations, the recover application is configured to create metadata for the new virtual disk 107 using the metadata of the virtual disk 104. The metadata of the virtual disk 104 can be accessed and/or extracted from the backup 111 such as from the metadata of the backup. The recover application is also configured to create a new BAT for the new virtual disk 107 using the BAT indicating locations and types of data blocks in the virtual disk 104.)”.
However, Rakesh may not explicitly teach the remaining limitations.
Savant teaches “pausing running the second virtual machine, in response to initialization of an operating system on the started second virtual machine being completed ([0043] The method 200 may include the script engine 106 and/or script launcher 108 running scripts on and/or against the virtual machine(s) (212). The script checker 110 may check the status of the virtual machine(s) with respect to the scripts run on and/or or against the virtual machine(s). The script engine 106 may, for example, run system-level checks on and/or against the virtual machine(s), run operating system-level checks on and/or against the virtual machine(s), and/or run application-level checks on and/or against the virtual machine(s) [0049] FIG. 3A shows an output report 300A indicating that a virtual machine template passed all the tests. As shown in FIG. 3A, the output report 300A may include an operating system job status report 310A indicating that the operating system is running correctly, including passing tests on the running operating system, operating system files, and operating system services.  [0029] The computing system 100 may include a virtual machine decommissioner 116. The virtual machine decommissioner 116 may decommission the virtual machine and/or cause the virtual machine to stop running after the virtual machine has passed all the tests and/or scripts, as indicated by the script engine 106 and/or output generator 112.), for restoring the first (Examiner notes this limitation is interpreted as intended use. However, for the purposes of compact prosecution, Bradshaw teaches as evidence one would recover a VM of Rakesh when a primary VM fails [0035] Secondary data processing site 224 represents data corresponding to the data processing site that performs failover execution of customer workload 220 when one or more virtual machines of primary data processing site 222 fail. Secondary data processing site 224 may be, for example, client 112 in FIG. 1. Secondary data processing site 224 includes set of secondary virtual machine golden images 232, virtual machine seed images 234, and phantom virtual machine seed images 236.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Savant with the teachings of Rakesh in order to provide a system that teaches improving the reliability of a new VM. The motivation for applying Savant teaching with Rakesh teaching is to ensure proper functioning of a VM based upon a snapshot. Rakesh, Bradshaw, Savant, are analogous art directed towards VM migrations. Together Rakesh, Bradshaw, Savant teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Savant with the teachings of Rakesh, Bradshaw by known methods and gained expected results. 
However, the combination may not explicitly teach the newly added limitations.
Chen teaches “receiving a request for restoring the first virtual machine, the request comprising the identifier information of the first virtual machine; determining the second virtual machine and a first storage capacity based on the identifier information; adjusting a second storage capacity of the second memory of the second virtual machine from the second storage capacity to the first storage capacity, wherein the second storage capacity is different from the first storage capacity; and causing the second virtual machine to continue running for use as the first virtual machine ([0048] To upscale, at 316, the read-only application mode sub-module 236 notifies the application servers 124 to stop sending read-only requests to the standby database 120-3, and the standby database provisioning sub-module 240 suspends database replication on the standby database 120-3. At 318, the virtual machine provisioning, migration, and management sub-module 233 stops a virtual machine of the standby database 120-3, and migrates (i.e. utilizing metadata as taught by Rakesh) to a larger virtual machine with more computation capacity (e.g., up to the largest VM available) to upscale computation resources. The virtual machine provisioning, migration, and management sub-module 233 can provision upscaled computation resources at the standby database 120-3. For example, the virtual machine provisioning, migration, and management sub-module 233 of the automated self-scaling database module 130 can scale up to the largest virtual machine that the cloud environment provides.  [0049] At 320, the virtual machine provisioning, migration, and management sub-module 233 starts the new, scaled-up VM at the standby database 120-3, and the storage throughput provisioning and management sub-module 237 scales up the storage capacity by increasing the storage throughput and/or space size of the database virtual machine. The storage throughput provisioning and management sub-module 237 can provision upscaled storage capacity at the standby database 120-3, which will eventually become the "new" primary database 120-3. In one embodiment, the storage throughput provisioning and management sub-module 237 can increase the storage throughput and/or increase the space size of database (DB) storage using the Application Programming Interface (API) provided by the cloud environment up to the limit imposed by the cloud environment. At this point, the standby database 120-3 will have increased or scaled-up computation resources and storage capacity in comparison to the primary database 120-1 (i.e. first and second storage capacity are different). [0021-0022] For example, the automated SSM can monitor and analyze telemetry information (i.e. identifier information) and trending data (e.g., that indicates the capacity and usage of the primary and standby databases) to predict or project when the primary database needs to be scaled up, and if so, and can automatically upscale (or scale up) the multi-tenant database system by provisioning upscaled computation resources and database storage at a "new" primary database such that the new primary database has increased computation resources and database storage relative to the original primary database (e.g. maximum computation resources for a single virtual machine and the maximum database storage capacity that can be provided by a particular cloud environment)… In another embodiment, a method and system are provided for automatically scaling out read operations in an automated self-scaling database system (e.g., the automated self-scaling database module can scale out read by provisioning more standby databases). To do so, the automated self-scaling database module analyzes telemetry information from a primary database and a first standby database to determine whether there is the need for upscaling storage capacity and computation resources of the database system for read operations. When upscaling is needed, a snapshot of the first standby database is taken and stored at a snapshot storage system. The snapshot is a complete copy of data stored in a storage system of the first standby database at a given time. Upscaling is then automatically initiated by provisioning a new standby database by automatically provisioning a new virtual machine (VM) and a new storage system for the new standby database, and then restoring the snapshot that was taken from the snapshot storage system to the new standby database.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Chen with the teachings of Rakesh, Bradshaw, Savant in order to provide a system that teaches restoring DB operations. The motivation for applying Chen teaching with Rakesh, Bradshaw, Savant teaching is to ensure resource availability for a VM at the destination host. Rakesh, Bradshaw, Savant, Chen are analogous art directed towards VM migrations. Together Rakesh, Bradshaw, Savant, Chen teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Chen with the teachings of Rakesh, Bradshaw, Savant by known methods and gained expected results. 
Claim 4, the combination teaches the claim, wherein Rakesh teaches “the method according to claim 1, wherein the generating a disk snapshot for a first piece of data on a virtual disk of a first virtual machine comprises at least one of: generating the disk snapshot in response to receiving a request for generating the disk snapshot ([0036] In one example, using a graphical user interface (GUI) of the server 101 to which both backup application 1021 and recover application 1051 are registered, when a user initiates a recovery of a guest VM 103 hosted on the source hypervisor 102 to the destination hypervisor 105, the recover application 1051 on the destination hypervisor can be initiated. The recover application can enquire the details of the backup 111 of the guest VM stored in the storage 110 of the server. When the recover application finds that the backup 111 is for a guest VM 103 hosted on the source hypervisor, the recover application can recreate the data (e.g., the virtual disk) in the backup 111 in a format that is compatible with the destination hypervisor.); or generating the disk snapshot when the first virtual machine is available”.
Claim 5, the combination teaches the claim, wherein Savant teaches “the method according to claim 1, wherein the pausing running the second virtual machine comprises: pausing running the second virtual machine, in response to receiving indication information indicating completing initialization of the operating system from the second virtual machine ([0029] The computing system 100 may include a virtual machine decommissioner 116. The virtual machine decommissioner 116 may decommission the virtual machine and/or cause the virtual machine to stop running after the virtual machine has passed all the tests and/or scripts, as indicated by the script engine 106 and/or output generator 112.), for restoring the first virtual machine when the first virtual machine is unavailable (Examiner notes this limitation is interpreted as intended use. However, for the purposes of compact prosecution, Bradshaw teaches as evidence one would recover a VM of Rakesh when a primary VM fails [0035] Secondary data processing site 224 represents data corresponding to the data processing site that performs failover execution of customer workload 220 when one or more virtual machines of primary data processing site 222 fail. Secondary data processing site 224 may be, for example, client 112 in FIG. 1. Secondary data processing site 224 includes set of secondary virtual machine golden images 232, virtual machine seed images 234, and phantom virtual machine seed images 236.)”.
Rational to claim 1 is applied here.
Claim 6, the combination teaches the claim, wherein Savant teaches “the method according to claim 1, wherein the pausing running the second virtual machine comprises: determining initialization of the operating system being completed, in response to detecting the second virtual machine executing a preset access operation ([0056] FIG. 5 is a flowchart showing a method 500 according to an example implementation. According to an example implementation, the method 500 may include launching a virtual machine from a virtual machine template (502). The method 500 may also include running at least a first script and a second script against the virtual machine (504). The method 500 may also include determining whether a first job passes the first script and whether a second job passes the second script (506). The method 500 may also include outputting a report indicating whether the first job passed and whether the second job passed (508). Examiner notes, it would be obvious to one ordinarily skilled in the art, a first job of testing a port connection of a VM may be prior to a second job of OS initialization based upon design choice)”.
Rational to claim 1 is applied here.
Claim 8,  “the apparatus according to claim 7, wherein a first storage capacity of the first memory of the first virtual machine is greater than a second storage capacity of the second memory of the second virtual machine” is similar to claim 2 and therefore rejected with the same references and citations.
Claim 10, “the apparatus according to claim 7, wherein the generating a disk snapshot for a first piece of data on a virtual disk of a first virtual machine comprises at least one of: generating the disk snapshot in response to receiving a request for generating the disk snapshot; or generating the disk snapshot when the first virtual machine is available” is similar to claim 4 and therefore rejected with the same references and citations.
Claim 11, “the apparatus according to claim 7, wherein the pausing running the second virtual machine comprises: pausing running the second virtual machine, in response to receiving indication information indicating completing initialization of the operating system from the second virtual machine” is similar to claim 5 and therefore rejected with the same references and citations.
Claims 2, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Rakesh in view of Bradshaw in view of Savant in view of Chen in further view of Wiggers (Pub. No. US 2020/0042340).
Claim 2, the combination may not explicitly teach the limitation.
([0037] For instance, in some examples, in order to optimize performance of the cluster of hosts 100, the distributed resource scheduler 170 compares cluster-level capacity (e.g., available resources) and host-level capacity to the demands of virtual machines running in the cluster of hosts 100 and balances load across the cluster by migrating active and inactive virtual machines between hosts. By way of example, if distributed resource scheduler 170 determines that the first host 100A is relatively constrained compared to each of the third host 100C and the fourth host 100D, the distributed resource scheduler 170 may migrate one or more virtual machines (e.g., VM.sub.1 through VM.sub.n) to one or both of to the third host 100C and the fourth host 100D.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Wiggers with the teachings of Rakesh, Bradshaw, Savant, Chen in order to provide a system that teaches memory capacity of different hosts. The motivation for applying Wiggers teaching with Rakesh, Bradshaw, Savant, Chen teaching is to ensure resource availability for a VM at the destination host. Rakesh, Bradshaw, Savant, Chen, Wiggers are analogous art directed towards VM migrations. Together Rakesh, Bradshaw, Savant, Chen, Wiggers teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Wiggers with the teachings of Rakesh, Bradshaw, Savant, Chen by known methods and gained expected results. 
Claim 12, “the apparatus according to claim 7, wherein the pausing running the second virtual machine comprises: determining initialization of the operating system being completed, in response to detecting the second virtual machine executing a preset access operation” is similar to claim 6 and therefore rejected with the same references and citations.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYNUEL S AQUINO whose telephone number is (571)272-7478. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WYNUEL S AQUINO/Primary Examiner, Art Unit 2199